11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Ronald W. Sanders,                          * From the 42nd District
                                              Court of Callahan County,
                                              Trial Court No. 6824

Vs. No. 11-11-00289-CR                     * October 31, 2013

The State of Texas,                         * Memorandum Opinion by McCall, J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
Ronald W. Sanders’s conviction for possession of methamphetamine is vacated and
set aside. Ronald W. Sanders’s conviction and sentence for the manufacture of
methamphetamine is affirmed.